Per Curiam.
The defendant in this case was tried under an indictment charging him with the offense of rape. The jury returned a verdict of guilty, with a recommendation to mercy, and fixed the punishment at a minimum of nineteen and a half years and a maximum of twenty years. A motion for new trial was made upon the usual general grounds., and after hearing the same the court overruled the motion, and Roberson sued out a bill of exceptions to this court. There is not sufficient evidence in this case of the defendant’s guilt to authorize a jury to return a verdict of guilty of the offense charged; and the court erred in overruling the motion for a new trial based upon the ground of the insufficiency of the evidence.

Judgment reversed.


All the Justices concur, except